Citation Nr: 9900359	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  97-07 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
ear disorder, to include bilateral high frequency 
sensorineural hearing loss, tinnitus, otitis media, and 
otitis externa.

2.  Entitlement to service connection for peripheral 
neuropathy as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1967 
to August 1970.

This matter arises from May 1992 and December 1996 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota, which denied the 
benefits sought on appeal.  The case was referred to the 
Board of Veterans Appeals (Board) for resolution and the 
issue of service connection for an ear disorder was remanded 
by the Board in May 1996.  Subsequent to additional 
development, the RO confirmed its earler denial and returned 
the case to the Board for review.  During the pendency of 
this appeal, the veteran filed a claim for peripheral 
neuropathy, which was denied and also substantively appealed.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he has bilateral hearing loss and 
tinnitus as a result of noise exposure during the service and 
also due to several ear infections he suffered during service 
associated with allergies.  He also maintains that he has 
peripheral neuropathy as a result of his exposure to Agent 
Orange.  He contends that he is entitled to service 
connection for these conditions. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the veterans claim of entitlement to 
service connection for a chronic acquired ear disorder, to 
include bilateral high frequency sensorineural hearing loss, 
tinnitus, otitis media, and otitis externa.  It also the 
Boards decision that the claim of entitlement to service 
connection for peripheral neuropathy due to exposure to 
herbicides is not well grounded. 

FINDINGS OF FACT

1.  There is no medical evidence of hearing loss, tinnitus, 
or chronic ear infections during service.  

2.  A VA otolaryngologist found no evidence of a nexus 
between the veterans current hearing loss and military 
service. 

3.  There is no medical evidence of a current diagnosis of 
peripheral neuropathy.


CONCLUSIONS OF LAW

1.  A chronic acquired ear disorder, to include bilateral 
high frequency sensorineural hearing loss, tinnitus, otitis 
media, and otitis externa, was not incurred during military 
service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303(1998). 
 
2.  The claim of entitlement to service connection for 
peripheral neuropathy is not well grounded. 38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veterans own willful misconduct.  38 U.S.C.A. §§ 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

However, before proceeding to review the merits of the 
claims, the Board must first evaluate whether the veteran has 
crossed the threshold of establishing a well-grounded claim 
for service connection.  In this regard, the veteran must 
submit evidence sufficient to justify a belief by a fair and 
impartial individual that each of his claims is meritorious 
or capable of substantiation.  38 U.S.C.A. § 5107(a).  

I.  Service Connection for a Chronic Acquired Ear Disorder

The veterans claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  That 
is, the Board finds that the veteran has presented a claim 
which is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
that claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist him mandated by 38 U.S.C.A. 
§ 5107(a).

The veteran, whose MOS was as a truck mechanic during 
service, asserts that his exposure to loud noises and also 
his experience with multiple ear infections, caused him to 
lose his hearing which began during service.  To support his 
claim, he submitted statements from two service buddies who 
recalled the veteran having had various allergies and ear 
infections during service.

Service medical records show no complaints or clinical 
abnormalities regarding the veterans ears.  While the 
veteran reported that he was treated during service for 
several ear infections, the records are devoid of any such 
findings.  Moreover, there is no indication that anything but 
the full complement of service medical records are associated 
with the claims file.  

In conjunction with his claim, the veteran was provided a VA 
examination and audiogram in July 1996.  He complained of 
hearing loss and ringing in his ears since 1968.  He reported 
that the hearing loss began after several loud noise 
exposures and became progressively worse.  The VA audiologist 
reported a diagnosis of notched bilateral sensorineural 
hearing loss, right greater than left, with a diagnosis of 
tinnitus, bilateral, right greater than left.  

A VA otolaryngologist was requested to review the veterans 
records and to provide an opinion with respect to the origins 
of the veterans hearing loss.  In August, the VA Chief of 
Otolaryngology noted that the veterans hearing loss was 
gradual and associated with tinnitus.  He found no evidence 
to show than any episodes of otitis media during service were 
linked to current hearing loss.  He further noted that an 
otoscopic evaluation in July 1996 was normal, and that, most 
importantly, the audiogram conducted at separation from 
service in 1970 was normal.  He stated that with respect to 
the tinnitus claim, it was impossible to objectively 
determine the presence or absence of tinnitus.  He did note, 
however, that tinnitus was related to acoustic trauma and was 
usually associated with concurrent high frequency hearing 
loss.  He concluded, in effect, that it was more likely than 
not that the veterans tinnitus was unrelated to military 
service and he found the veterans claim for service 
connection for hearing loss to be unfounded.  

At the outset, the Board notes that the veteran does not 
allege, and the evidence does not indicate that he was a 
combat veteran.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is 
not applicable here. 

In reviewing the evidence of record, the Board concludes that 
the preponderance of the medical evidence is against 
entitlement to service connection for a chronic acquired ear 
disorder, to include hearing loss, tinnitus, otitis media, or 
otitis externa.  Clearly, the veteran has a currently 
diagnosed high frequency hearing loss, however a VA 
otolaryngologist has found no indication that such hearing 
loss is related to military service, even assuming, arguendo, 
that there was evidence of ear infections during service.   

While the Board considered the veterans testimony that his 
hearing loss began during service and presumed credible his 
report of exposure to loud noises, he is a layperson and no 
competent to offer a medical diagnosis or etiological basis 
for his currently diagnosed hearing loss.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

The Board also considered the statements from the veterans 
buddies.  While their statements are significant for the 
purposes of attesting to the veterans report of symptoms, 
neither layperson is capable of offering a diagnosis of an 
ear infection that requires the medical expertise of a 
trained professional.  Id. 
 
Accordingly, the Board concludes that as the medical evidence 
of record does not indicate any link between current hearing 
loss and tinnitus and military service, and does not reflect 
any diagnosis of chronic otitis media or otitis externa, the 
claim must be denied.  

In reaching this decision, the Board did not find any 
evidence of record that is in relative equipoise, thus, the 
doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).   

II.  Service Connection for Peripheral Neuropathy

As stated previously, service connection may generally be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted when a veteran who served in the Republic 
of Vietnam between January 1962 and May 1975 develops certain 
specified chronic diseases, such as acute or subacute 
peripheral neuropathy, within a particular time period after 
leaving the Republic of Vietnam.  That particular disease 
shall be presumed to have been incurred in service.  
38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (e) 
(1998).  

However, the veteran must first cross the initial threshold 
of establishing a well-grounded claim by demonstrating a 
current disability with medical evidence of a nexus between 
an inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F. 3d. 1464 
(Fed. Cir. 1997).

In the instant case, the veteran has failed to meet his 
initial burden of establishing a well-grounded claim as he 
has no diagnosis of peripheral neuropathy.  His service 
medical records are completely devoid of any complaints or 
clinical findings associated with numbness or tingling of the 
extremities.  VA outpatient medical records reveal that the 
veteran was evaluated by a VA neurologist in 1992 for 
nocturnal myoclonus.  A CT scan and EEG were both negative 
and the neurologist questioned whether the veterans 
condition was functional or psychological as he could find no 
etiological basis for the veterans complaints.  Indeed, the 
VA neurologist noted the veterans reported exposure to 
herbicides and stated that he did not believe that Agent 
Orange exposure had anything at all to do with the veterans 
symptoms.  The veteran was referred to a VA movement disorder 
clinic in 1995 and was diagnosed as having a variant of 
restless leg syndrome.  He was prescribed medication for his 
symptoms and scheduled for annual monitoring with the last 
visit recorded in June 1996.  

Accordingly, as the veteran has no current diagnosis of 
peripheral neuropathy, and no diagnosis of any neurologic 
condition related to military service, he has failed to show 
that his claim is plausible.  Thus, his claim must be denied 
as not well grounded.  

In reaching this determination, the Board considered and 
found no circumstances in this matter which would constitute 
notice to the VA that relevant evidence may exist or could be 
obtained, which, if true, would serve to render plausible his 
claim for service connection denied herein.  See McKnight v. 
Gober, 131 F.3d 1483 (Fed.Cir. 1997).   

In addition, as this decision explains the need for competent 
medical evidence in the form of a diagnosis of peripheral 
neuropathy, or medical evidence linking a neurologic 
disability to military service, the Board views its 
discussion above sufficient to inform the veteran of the 
elements necessary to complete his application for service 
connection for the claimed disability.  Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).  


ORDER

Entitlement to service connection for a chronic acquired ear 
disorder, to include bilateral high frequency sensorineural 
hearing loss, tinnitus, otitis media, and otitis externa, is 
denied.

Entitlement to service connection for peripheral neuropathy 
as a result of exposure to herbicides is denied. 



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
